t c memo united_states tax_court robert h and judith a golden petitioners v commissioner of internal revenue respondent docket no 16694-04l filed date robert h golden and judith a golden pro sese elizabeth r proctor and a gary begun for respondent supplemental memorandum findings_of_fact and opinion laro judge this case is a collection case commenced under sec_6330 relating to petitioners’ and through this opinion supplements our prior memorandum opinion golden v commissioner tcmemo_2005_170 federal_income_tax in golden v commissioner tcmemo_2005_170 the court decided for respondent through partial summary adjudication all issues in this case but for the correctness of respondent’s denial of a sec_6015 claim to relief spousal relief made by judith a golden petitioner we now decide whether respondent abused his discretion in denying petitioner’s claim to spousal relief we hold he did not findings_of_fact petitioner and robert h golden golden are married and resided in southfield michigan when their petition was filed with the court petitioner holds a college degree and worked as an elementary schoolteacher from to in she completed a course in income_tax preparation golden is a practicing attorney and has practiced law since in the mid-1970s golden invested in a partnership on behalf of petitioners petitioners were each limited partners in the partnership and they each received annual reports from the unless otherwise noted section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure petitioners invite the court also to decide an issue as to the proper interest rate applicable in this case we decline to do so as just noted the court decided in golden v commissioner tcmemo_2005_170 that respondent will prevail in this case if the court holds for respondent as to the spousal relief claim we also note that petitioners are deemed to have stipulated under rule f that the only issue left to be decided is whether petitioner is entitled to spousal relief partnership accompanied by schedules k-1 partner’s share of income deductions credits etc reporting their shares of partnership losses petitioners never realized any income from their investments in the partnership petitioners claimed on their joint federal_income_tax returns for the subject years deductions for their distributive shares of losses reported by the partnership at all relevant times petitioner knew about her investment in the partnership and she knew that she was a limited_partner in respondent notified petitioners that the partnership was under investigation and that losses generated by the partnership might be disallowed after petitioners ceased deducting losses from the partnership on their federal_income_tax returns respondent disallowed the partnership loss deductions petitioners claimed on their federal_income_tax returns for the subject years the disallowance resulted in the deficiencies in tax for which petitioner seeks spousal relief those deficiencies were assessed pursuant to stipulated decisions entered by this court in a deficiency_suit brought by petitioners during the subject years petitioner was responsible for balancing the couple’s checkbook and she had full access to their joint bank accounts she was not abused physically or mentally by golden during those years opinion spouses filing a joint federal_income_tax return are generally jointly and severally liable for tax found to be owning sec_6013 114_tc_276 however it is possible for an individual filing a joint_return to be relieved of joint_and_several_liability sec_6015 prescribes three types of relief full or apportioned relief under sec_6015 proportionate relief under sec_6015 and equitable relief under sec_6015 petitioner claims entitlement to one or all of these types of relief except as otherwise provided in sec_6015 petitioner bears the burden of proving that claim see 119_tc_306 affd 101_fedappx_34 6th cir see also rule a to qualify for relief under sec_6015 a requesting spouse needs to satisfy the requirements of sec_6015 under sec_6015 relief may be granted under sec_6015 if the following requirements are met a joint_return has been made for the taxable_year on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint tax_return the spouse seeking relief establishes that in signing the return he or she did not know nor have reason to know that there was an understatement_of_tax and taking into account all of the facts and circumstances it is inequitable to hold the requesting spouse liable for the deficiency in tax for the taxable_year attributable to the understatement the requesting spouse’s failure to meet any one of these requirements prevents him or her from qualifying for full or apportioned relief under sec_6015 alt v commissioner supra pincite petitioner does not meet the second third or fourth requirement for full or apportioned relief under sec_6015 the erroneous items the losses from the partnership are not attributable solely to golden petitioner admits that the investment in the partnership was explained to her and that she was aware of her status as a limited_partner she further admits that she received the annual reports from the partnership listing her losses that golden truthfully discussed the partnership with her regularly and that she willingly signed the tax returns for the subject years without reviewing them as to the latter point a reasonably prudent person in the position of petitioner a college-educated individual would have reviewed each return and at least inquired about the losses reported each year as this court has previously stated in similar settings a spouse cannot escape tax responsibilities by ignoring the contents of a tax_return when signing it see 117_tc_279 albin v commissioner tcmemo_2004_230 see also levin v commissioner tcmemo_1987_7 given that petitioner has a college degree that she had full access to joint bank accounts that she balanced the couple’s checkbook that she knew of her status as a limited_partner in the partnership and that she failed to discharge her duty_of inquiry petitioner is deemed to have had reason to know of the understatements on the income_tax returns for the years at issue we conclude that petitioner does not qualify for relief under sec_6015 sec_6015 allows a qualifying_individual to receive proportionate relief from joint_and_several_liability for a deficiency if in addition to meeting other conditions upon electing relief under sec_6015 the individual is divorced or legally_separated from the other spouse or has lived apart from the other spouse for the past months petitioner fails to meet this requirement she is still married to and living with golden we conclude that petitioner does not qualify for relief under sec_6015 because we hold that petitioner is not entitled to either full or proportionate relief under subsection b or c of sec_6015 we now consider whether she is entitled to equitable relief under sec_6015 the commissioner may grant equitable relief to an individual if relief is not as to the fourth requirement of sec_6015 petitioner has not presented any evidence that it would be inequitable to hold her liable for the deficiencies for the subject years available to the individual under sec_6015 or c and it would be inequitable to hold the individual liable for the tax_liability petitioner bears the burden of proving that respondent’s denial of her claim was an abuse of respondent’s discretion see 120_tc_137 115_tc_183 in order to prevail petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law when he denied her the equitable relief see 118_tc_106 affd 353_f3d_1181 10th cir before the commissioner will consider a taxpayer’s request for relief under sec_6015 the taxpayer must satisfy all seven threshold conditions listed in revproc_2003_61 sec_4 2003_2_cb_296 these conditions are as follows the requesting spouse filed a joint_return for the taxable this court has held that our determination of whether a taxpayer is entitled to relief under sec_6015 is made in a trial de novo and is not limited to matter contained in respondent’s administrative record see 122_tc_32 vacated 439_f3d_1009 9th cir that decision was vacated for lack of jurisdiction we need not and do not decide here whether our review of respondent’s denial of relief under sec_6015 is limited to the administrative record because our holding would remain the same in any event although the deficiencies in tax arose in years before the revenue procedure’s effective date of date this revenue_procedure is applicable to petitioner’s case as her request for relief was made after date year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the requesting spouse no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent and the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return petitioner fails to satisfy the last condition ie that the income_tax_liability from which the requesting spouse seeks relief be attributable to an item of the individual with whom the requesting spouse filed the joint_return petitioners were both limited partners in the partnership and petitioner was aware of this fact thus the item giving rise to the losses petitioner’s investment in the partnership is not attributable to golden alone rather that item is attributable to both of them we conclude that petitioner does not qualify for relief under sec_6015 see schwendeman v commissioner tcmemo_2007_227 we have considered all petitioners’ arguments for holdings contrary to those expressed herein and reject those arguments not discussed herein as irrelevant or without merit decision will be entered for respondent
